Order filed February 9, 2021.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00882-CR
                               NO. 14-18-00883-CR
                                    ____________

                    KEISHUNN LAMONT REED, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 208th District Court
                              Harris County, Texas
                     Trial Court Cause No. 1380046, 1380047

                                      ORDER

        On February 4, 2020, this court directed the trial court to conduct a hearing
on appellant’s motion for new trial. Our order required the trial judge to see that a
record of the hearing was made and ordered the trial clerk to forward a record of
the hearing and a supplemental clerk’s record containing the trial court’s signed
order ruling on the motion for new trial. The transcribed record of the hearing and
the courts order were to be filed with the clerk of this court on or before May 4,
2020.

        Due to pandemic related scheduling issues and the trial court’s
determination that because of the constitutional claims involved an electronic
hearing was not sufficient, the trial court has been greatly delayed in holding this
hearing. The trial court has kept this court apprised of the delays and this court is
assured the hearing will be held in a just, fair, and safe manner. Accordingly, we
continue the abatement of this appeal for another 60 days.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling and a record of the hearing is filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date. We order the trial court to
conduct the hearing and file the record by April 12, 2021.

      It is so ORDERED.

                                   PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Poissant.